FILE COPY



                                             BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                            No. 07-14-00317-CV

                                            Nancy S. Morrison

                                                      v.

                               Sheriff Wesley Crites, Deputy D.B. Marcolesco

                  (No. 7-14-1963-CV IN COUNTY COURT OF WHEELER COUNTY)


Type of Fee                       Charges     Paid         By
Motion fee                        $10.00      PAID         Nancy Morrison
Motion fee                        $10.00      PAID         Nancy Morrison
Clerk's record                    $135.00     UNKNOWN      Morrison
Supreme Court chapter 51 fee      $50.00      PAID         Nancy Morrison
Statewide efiling fee             $20.00      PAID         Nancy Morrison
Filing                            $100.00     PAID         Nancy Morrison
Indigent                          $25.00      PAID         Nancy Morrison




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                                Court costs in this cause shall be paid as per
                                    the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                   IN TESTIMONY WHEREOF, witness my hand
                                                   and the Seal of the COURT OF APPEALS for the
                                                   Seventh District of Texas on October 6, 2015.


                                                   Vivian Long
                                                   VIVIAN LONG, CLERK